   Case: 1:21-cv-00973 Document #: 21-1 Filed: 07/23/21 Page 1 of 2 PageID #:431




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD,                         Case No.: 1:21-cv-00973

                       Plaintiff,                     Hon. Martha M. Pacold
       v.
                                                      Magistrate Judge Hon. Young B. Kim
LING YANG, d/b/a Emperor Goose, XIAN
CHUN JIANG, d/b/a FADSHOW, and
SHANSHAN MA, d/b/a Raddzo, and DOES 1-
50, inclusive,
                   Defendants.


                            DECLARATION OF EDWARD CHEN

       I, Edward Chen, hereby declare as follows:

       1.      I am Senior Counsel with YK Law LLP and am duly admitted to practice before

the United States District Court for the Northern District of Illinois. I am the attorney for Plaintiff

Jiaxing Zichi Trade Co., Ltd (“Plaintiff”). Except as otherwise expressly stated to the contrary, I

have personal knowledge of the following facts and, if called as a witness, I could and would

competently testify as follows:

       2.      On May 27, 2021, notice from the United States Patent and Trademark Office was

mailed to Plaintiff titled “Notice of Allowance and Fee(s) Due” for the design of the Orolay jacket.

A true and correct copy of this notice is included herewith as Exhibit A.

       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct and that this declaration was executed on July 22, 2021 at Los

Angeles, CA.

                                                        /s/ Edward Chen
                                                        Edward Chen




                                                  1
   Case: 1:21-cv-00973 Document #: 21-1 Filed: 07/23/21 Page 2 of 2 PageID #:432




Chen Decl. EX A.pdf




                                        2
